IN THE

      SUPREME COURT OF INDIANA

IN THE MATTER OF               )
                                    )  Case No. 79S00-9912-DI-697
ANONYMOUS                      )
__________________________________________________________________

      DISCIPLINARY ACTION
__________________________________________________________________

                             September 12, 2000

Per Curiam

      The Indiana Supreme Court Disciplinary Commission and  the  respondent
agree that the respondent in this lawyer disciplinary  proceeding  committed
professional misconduct in his handling of matters relating  to  his  firm’s
trust account.  The parties further agree that the appropriate sanction  for
that misconduct is a private reprimand.  We  agree  and,  therefore,  accept
the  parties’  agreed  resolution.   Here   we   recount   the   facts   and
circumstances  of  this  case  to  illustrate  the  importance  of  diligent
attention to the details of maintaining attorney trust accounts.
      The respondent is a lawyer in good standing whose law firm  maintained
a client trust account at a financial  institution.   The  respondent’s  law
partner allegedly created overdrafts in that account.  In violation of  Ind.
Admission  and  Discipline  Rule  23(29)  and  the  Indiana  Supreme   Court
Disciplinary Commission Rules Governing  Attorney  Trust  Account  Overdraft
Reporting, neither the respondent nor his  partner  had  notified  the  bank
that the account was a lawyer trust account  subject  to  the  reporting  of
overdrafts to  the  Disciplinary  Commission.[1]   The  agreement  does  not
inform us further about the respondent’s efforts or lack thereof  to  insure
that the firm complied  with  the  applicable  rules.   The  parties  agree,
however, that he violated Admis.Disc.Rule 23(29), Rule  4(A)  of  the  Rules
Governing Attorney Trust Account Overdraft Reporting, and Ind.  Professional
Conduct Rule 5.1(a).[2]   Not being aware that  the  account  was  a  client
trust account, the bank did not report the overdrafts to the  Commission  as
required  by  Rule  4(A).   The  Commission  independently  learned  of  the
overdrafts while investigating a complaint filed  against  the  respondent’s
partner.
      Attorneys are required to deposit all funds held in trust in  accounts
clearly identified as “trust” or “escrow” accounts,  and  shall  inform  the
depository institution of the purpose and identity of the  accounts.   Funds
held in trust include funds held in any  fiduciary  capacity  in  connection
with a representation, whether as  trustee,  agent,  guardian,  executor  or
otherwise.  Attorneys  shall  maintain  trust  accounts  only  in  financial
institutions   that   are   approved   by   the   Disciplinary   Commission.
Admis.Disc.R. 23(29)(a)(1);  Rule  2,  Indiana  Supreme  Court  Disciplinary
Commission Rules  Governing  Attorney  Trust  Account  Overdraft  Reporting.
Every  attorney  must  notify  each  financial  institution  in  which   the
attorney, or the law firm for which the attorney works, maintains any  trust
account  that  the  account  is  subject  to  the  provisions  of  overdraft
reporting.  Rule 4, Indiana  Supreme  Court  Disciplinary  Commission  Rules
Governing Attorney  Trust  Account  Overdraft  Reporting.   Such  notice  is
accomplished by the filing of a form attached as Exhibit B  to  the  Indiana
Supreme  Court  Disciplinary  Commission  Rules  Governing  Attorney   Trust
Account   Overdraft   Reporting.    Such   notice   is   to   be    provided
contemporaneously with the opening of any trust account  opened  thereafter.
Id.  For each trust account, a lawyer or law firm shall maintain a  copy  of
each such notice throughout the period of time that the account is open  and
for a period of five years following closure of the account.  Id.
      The duty to notify the financial institution that  the  account  is  a
lawyer trust account subject to overdraft  reporting  is  incumbent  on  all
members of a firm, although that duty need be fulfilled by only  one.   Rule
4(B),  Indiana  Supreme  Court  Disciplinary  Commission   Rules   Governing
Attorney Trust Account Overdraft Reporting.   Thus, all attorneys in a  firm
which has a trust account in a  financial  institution  may  be  subject  to
professional misconduct charges  where  the  financial  institution  is  not
notified in the manner prescribed in the applicable rules.
      Although the respondent’s failure  to  comply  with  the  notification
provisions delayed discovery of irregularities in his firm’s trust  account,
the parties identify no improper motive  on  the  respondent’s  part.   That
persuades us that a private  reprimand  is  appropriate  in  this  instance.
Accordingly, the agreement submitted by the  respondent  and  Commission  to
resolve this case will be accepted by separate  order,  and  the  respondent
will be privately reprimanded.

-----------------------
[1] Ind. Admis.Disc.R. 23(29)(a) provides in relevant part:

            (a) Clearly Identified Trust Accounts in Approved Financial
Institutions
            and Relate Record-keeping Requirements

            (1) Attorneys shall deposit all funds held in trust in accounts
clearly
            identified as “trust” or “escrow” accounts, referred to herein
as “trust
            accounts” and shall inform the depository institution of the
purpose and
            identity of the accounts. . . .

Rule 4(A) of the Indiana Supreme Court Disciplinary Commission Rules
Governing Attorney Trust Account Overdraft Reporting provides:

            Every attorney shall notify each financial institution in which
he or
            she maintains any trust account, as defined above, that the
account
            is subject to the provisions of overdraft reporting by
submitting a notice
            in the form attached as Exhibit B for each such account to the
financial
            institution in which the account is maintained. . . .

Rule 4(B) of the Indiana Supreme Court Disciplinary Commission Rules
Governing Attorney Trust Account Overdraft Reporting provides:

           In the case of a law firm that maintains one or more trust
           accounts in the name of the firm, only one notice from a member
           of the firm need be provided for each trust account.  However,
           every member of the firm is responsible for insuring that notice
           of each firm trust account is given to each financial
           institution wherein an account is maintained.

[2] Prof.Cond.R. 5.1(a) provides in relevant part:

      (a) A partner in a law firm shall make reasonable efforts to ensure
that the
      firm has in effect measure giving reasonable assurance that all
lawyers in the
      firm conform to the Rules of Professional Conduct.